In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-506V
                                          UNPUBLISHED


    BICH NGOC TO,                                               Chief Special Master Corcoran

                         Petitioner,                            Filed: September 28, 2020
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Tetanus Diphtheria acellular
                                                                Pertussis (Tdap) Vaccine; Shoulder
                         Respondent.                            Injury Related to Vaccine
                                                                Administration (SIRVA)


Hoa Xuan Manh, Charles H. Manh, P.C., Westminster, CA, for petitioner.

Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES1

       On April 6, 2018, Bich Ngoc To filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine
Act”). Petitioner alleges that she suffered a right shoulder injury as a result of a tetanus-
diphtheria-acellular pertussis (“Tdap”) vaccine administered on April 28, 2017. Petition at
2, 5. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

       On April 3, 2020, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for a shoulder injury related to vaccine administration. On September 25,
2020, Respondent filed a proffer on award of compensation (“Proffer”) indicating
Petitioner should be awarded $147,815.81. Proffer at 1-2. In the Proffer, Respondent

1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
represented that Petitioner agrees with the proffered award. Id. Based on the record as a
whole, I find that Petitioner is entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner the
following:

    •   A lump sum payment of $140,604.50 (representing compensation in the
        amount of $115,000.00 in pain and suffering, and $25,604.50 in future
        unreimbursable medical expenses, reduced to net present value) in the form
        of a check payable to Petitioner. This amount represents compensation for all
        damages that would be available under § 15(a).

    •   A lump sum payment of $7,211.31, representing compensation for
        satisfaction of the State of California Medi-Cal lien, payable jointly to
        Petitioner and to:

                            State of California—Health and Human Services
                                  Department of Health Care Services
                                      Recovery Branch – MS 4720
                                             PO Box 997421
                                      Sacramento, CA 95899-7421
                             DHCS account number: C95607513D-VAC03

        Petitioner agrees to endorse this payment to the Medi-Cal program.

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                     IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                               OFFICE OF SPECIAL MASTERS

BICH NGOC TO,                                 )
                                              )
                  Petitioner,                 )        No. 18-506V
                                              )        Chief Special Master
            v.                                )        Brian Corcoran
                                              )        ECF
                                              )
SECRETARY OF HEALTH                           )
AND HUMAN SERVICES,                           )
                                              )
                 Respondent.                  )
                                              )


              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

    I.      Compensation for Vaccine Injury-Related Items:

         On March 30, 2020, respondent conceded that entitlement to compensation for a shoulder

injury related to vaccine administration (“SIRVA”) was appropriate under the terms of the

Vaccine Act. ECF No. 44. On April 3, 2020, Chief Special Master Corcoran issued a Ruling on

Entitlement, finding that petitioner was entitled to vaccine compensation for SIRVA as a result

of a tetanus-diphtheria-acellular pertussis vaccination. ECF No. 45. Respondent proffers that

based on the evidence of record, petitioner, Bich Ngoc To, should be awarded $140,604.50

(including $115,000.00 in pain and suffering, and $25,604.50 in future unreimburseable medical

expenses, reduced to net present value). This amount represents all elements of compensation to

which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

         Respondent further proffers that petitioner, Bich Ngoc To, should be awarded funds to

satisfy, in full, the State of California Medi-Cal lien in the amount of $7,211.31, which represents

satisfaction of any right of subrogation, assignment, claim, lien, or cause of action the State of

California may have against any individual as a result of any Medi-Cal payments the State of
California has made to or on behalf of Bich Ngoc To from the date of her eligibility for benefits

through the date of judgment in this case as a result of her vaccine-related injury, under Title XIX

of the Social Security Act.

    II.      Form of the Award:

          The parties recommend that the compensation provided to Bich Ngoc To should be made

through two lump sum payments as described below, and request that the special master’s

decision and the Court’s judgment award the following:1

          (1) A lump sum payment of $140,604.50, in the form of a check payable to petitioner,
              Bich Ngoc To. This amount accounts for all elements of compensation under 42
              U.S.C. § 300aa-15(a) to which petitioner would be entitled; and

          (2) A lump sum payment of $7,211.31, representing compensation for satisfaction of the
              State of California Medi-Cal lien, payable jointly to petitioner and to:

                         State of California—Health and Human Services
                                Department of Health Care Services
                                Recovery Branch – MS 4720
                                         P O Box 997421
                                 Sacramento, CA 95899-7421
                        DHCS account number : C956075 13D -VA C03

Petitioner agrees to endorse this payment to the Medi-Cal program.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                Respectfully submitted,

                                                JEFFREY BOSSERT CLARK
                                                Acting Assistant Attorney General

                                                C. SALVATORE D’ALESSIO
                                                Acting Director
                                                Torts Branch, Civil Division



1 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future out-of-pocket
medical expenses.
                            CATHARINE E. REEVES
                            Deputy Director
                            Torts Branch, Civil Division

                            DARRYL R. WISHARD
                            Assistant Director
                            Torts Branch, Civil Division

                            s/Camille M. Collett
                            CAMILLE M. COLLETT
                            Trial Attorney
                            Torts Branch, Civil Division
                            U.S. Department of Justice
                            P.O. Box 146
                            Benjamin Franklin Station
                            Washington, D.C. 20044-0146
                            Telephone: (202) 616-4098

Dated: September 25, 2020